Citation Nr: 1307189	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-38 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic fatigue syndrome (CFS), currently rated as 20 percent disabling.

2.  Entitlement to service connection for a skin disability, claimed as due to an in-service anthrax injection and/or undiagnosed illness.

3.  Entitlement to service connection for a muscle disability, claimed as due to an in-service anthrax injection and/or undiagnosed illness.

4.  Entitlement to service connection for a joint disability, claimed as due to an in-service anthrax injection. and/or undiagnosed illness.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1980 and from January 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared and provided testimony before the undersigned Veteran's Law Judge at an October 2011 Travel Board hearing.  A transcript of that hearing is associated with the record. 

The Board notes that the Veteran filed a timely substantive appeal with the issue of entitlement to service connection for PTSD.  A review of the record shows that in a September 2011 rating decision the RO granted entitlement to service connection for PTSD.  This is considered a full grant of the benefit sought on appeal and the Veteran has not expressed his disagreement with the disability rating assigned in that decision.  Therefore, the Board has limited its consideration accordingly.  

Furthermore, at his October 2011 Travel Board hearing the Veteran clarified for the Board the issues for which he was seeking entitlement to service connection.  The Veteran explained that he was seeking entitlement to service connection for a skin disability, a muscle disability, and a joint disability on the basis that such disabilities were caused by a reaction to an anthrax injection he received in service; or in the alternative, were caused by an undiagnosed illness.  

As such, the Veteran was not seeking entitlement to service connection for the "anthrax injection reaction" or undiagnosed illness as separate disabilities.   Additionally, as discussed below, the Veteran has already been granted entitlement to service connection for CFS as due to undiagnosed illness.  The Board has recharacterized the issues accordingly.

At the October 2011 Travel Board hearing, the Veteran also explained that the sleep disorder for which he was seeking entitlement to service connection had been diagnosed as sleep apnea, and his basis of entitlement to service connection was that such disability was caused or aggravated by his service-connected PTSD.  The Board has recharacterized the issues accordingly.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. CFS is manifested by fatigue, muscle and joint aches, rashes, generalized weakness, sleep disturbance, frequent inability to concentrate, occasional forgetfulness, and headaches; however, the symptoms do not restrict the Veteran's daily activities by 50 to 75 percent of the pre-illness level or cause periods of incapacitation of at least four but less than six weeks total duration per year.

2. The Veteran's skin disability is a symptom contemplated by the 20 percent evaluation assigned for his service connected CFS and assigning a separate compensable disability rating for such would constitute pyramiding under 38 C.F.R. § 4.14.

3. The Veteran's muscle disability is a symptom contemplated by the 20 percent evaluation assigned for his service connected CFS and is not a manifestation of a separate compensable disability.  

4. The Veteran's joint disability is a symptom contemplated by the 20 percent evaluation assigned for his service connected CFS and is not a manifestation of a separate compensable disability.  

5. The Veteran's obstructive sleep apnea did not have onset in service and was not caused or aggravated  by the Veteran's active military service, to include his service-connected PTSD.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for CFS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.88a, 4.88b, Diagnostic Code 6354 (2012).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2012).

3.  The criteria for service connection for a muscle disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2012).

4.  The criteria for service connection for a joint disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2012).

5.  The criteria for service connection for obstructive sleep apnea, including as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

CFS is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under that diagnostic code, CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is warranted for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.

A 20 percent disability rating is warranted for signs and symptoms of CFS which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

A 40 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

A 60 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.  

A maximum 100 percent disability rating is warranted for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

Additionally, a Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  

Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Evaluation of Chronic Fatigue Syndrome

The Veteran was initially granted service connection for CFS by rating decision issued in February 2003, with a disability rating of 20 percent.  The Veteran was found to exhibit symptoms that included chronic fatigue with weight gain, rashes, abdominal pain, muscle and joint aches, and headaches.  In March 2008, the Veteran filed a claim for an increased disability rating for his CFS, asserting that his symptoms had worsened.  

In May 2008, the Veteran was afforded a VA examination.  At that time, the Veteran denied any debilitating fatigue or any fatigue lasting for longer than 24 hours following a period of exercise.  He reported constant muscle aches, constant generalized weakness, constant sleep disturbance, frequent inability to concentrate, occasional forgetfulness, and frequent headaches.  A diagnosis of sleep apnea was noted by the examiner, and the Veteran reported that he had previously used a CPAP machine, but that the machine was currently broken.  The examiner noted that the Veteran had 14 currently active prescription medications for various conditions.  

Based on the history provided by the Veteran and the physical examination, the examiner reported that there was no objective evidence that the Veteran's undiagnosed illness previously established for chronic fatigue had increased from its previously established baseline, and that all objective and physical examination findings were negative, providing highly probative evidence against this claim.  

The examiner opined that any current increase in fatigue and symptomatology described by the Veteran was more likely than not secondary to medications he was currently taking that were unrelated to his chronic fatigue.  The examiner noted that there were no functional restrictions caused by the Veteran's symptoms, providing more evidence against this claim.  

Also of record are VA treatment and private treatment records that indicate the Veteran receives regular treatment for a variety of conditions.  A review of these records shows that the Veteran has reported symptoms of his CFS (rashes and joint and muscle pain) to his treatment providers and he has been prescribed medication in order to try and combat these symptoms.  

The Board notes that these symptoms have been considered by the RO in the currently assigned 20 percent disability rating for the Veteran's CFS. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for CFS.  In this regard, the Board notes that the Veteran has not reported nearly constant symptoms that restrict his daily activities by 50 to 75 percent of the pre-illness level; or which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  In fact, the Board notes that the Veteran specifically denied any debilitating fatigue, and the examiner found no evidence that his symptoms resulted in a restriction of routine daily activities.  Additionally, the examiner opined that any increased symptoms the Veteran reported were attributable to his prescription medication, and were not caused by his diagnosed CFS.  Therefore, the Board finds that a disability rating in excess of 20 percent for CFS is not warranted.  38 C.F.R. § 4.88, Diagnostic Code 6354.

In this regard, it is important for the Veteran to understand that his statement have been taken into consideration in this rating, but that his statements, overall, provide highly probative evidence against this own claim, clearly indicating he does not meet the next higher criteria.  In this regard, it is important for the Veteran to understand that without problems associated with the CFS, there would be no basis for the current evaluation, let alone a higher evaluation, and the problems he cites, in most cases, supports the current evaluation. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119.

The Board has also considered whether this case should be referred to the Director of the VA compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's CFS are contemplated by the schedular criteria.  There is no record indicating that the Veteran has been hospitalized for his CFS, in fact at his May 2008 examination, he specifically denied any hospitalization.  The record does indicate that the Veteran is unable to work and that he is in receipt of Social Security Administration (SSA) disability benefits; however, the Veteran suffers from several disabilities, and there is no evidence of record to suggest, nor has the Veteran alleged, that his CFS alone has rendered him unemployable.  Therefore, the Board finds no reason to infer that his diagnosis of CFS alone has made him unemployable.  In sum, there is no indication that the average industrial impairment from the Veteran's CFS is in excess of the 20 percent disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 

Service Connection for Skin, Muscle, and Joint Disabilities

The Veteran contends that he is entitled to service connection for a skin disability, a muscle disability, and a joint disability, as such disabilities were caused by an adverse reaction to an anthrax immunization injection he received while on active service.  

The record indicates that the Veteran began seeking treatment for his skin disability in May 1992, when he complained of a rash on various parts of his body that he related to his Gulf War Service.  The Veteran has continued to seek relatively regular VA and private treatment for complaints of rash outbreaks and he receives topical and oral medication during periods of flare-ups.  The Veteran's skin disability has been variously diagnosed as folliculitis and dermatitis herpetiformis secondary to Celiac disease, which the Board notes is not a service connected disability.  

The record also indicates that the Veteran receives intermittent treatment for complaints of generalized muscle and joint pain.  At his October 2011 Travel Board hearing, the Veteran testified that the muscle and joint pain occurred in his legs, arms, and shoulders.  The VA treatment records show that the Veteran reported use of over the counter pain killers, and he has testified to using some prescription painkillers, to manage the pain. 

Applicable law provides that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Simply stated, the Board cannot award the Veteran a 20 percent evaluation for his CFS and then service connect a disability that is already contemplated by the 20 percent evaluation for CFS (for example: the Veteran cannot be granted service connection for a back disability associated with an injury in service and then service connected for another back disability if there is no indication the RO is attempting to distinguished between a service connected and nonservice back disability). 

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The Board acknowledges that the Veteran's skin disability has been variously diagnosed as folliculitis and dermatitis herpetiformis; however, at his September 2002 VA Gulf War examination, the examiner took into account the Veteran's skin problems and rash symptoms when he assigned the Veteran a diagnosis of CFS.  Based on the September 2002 examiner's opinion and examination report, the RO granted the Veteran service connection for CFS, assigning a 20 percent disability rating for various symptoms which specifically included rashes.  Therefore, the Board finds that granting the Veteran service connection for a skin disability, based on these same symptoms, would constitute pyramiding.  

Additionally, the Board notes that the Veteran has not been diagnosed with a disability separate from his CFS which manifests as muscle and joint pain.  Therefore, the Board finds that the Veteran's muscle and joint pain have properly been used as a symptom to support the 20 percent disability rating assigned for CFS.

Furthermore, while the Veteran asserts that his skin, muscle, and joint disabilities were caused by an adverse reaction to an anthrax injection received while on active service, there is no medical evidence of record that suggests the Veteran has a disability as a result of any immunizations received while on active service.  The Board notes that while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of whether the Veteran has a disability that is the result of an anthrax vaccination received on active service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As noted above, the Veteran is service-connected for CFS, as due to undiagnosed illness.  The Board has found that the disabilities discussed above are symptoms of his CFS and therefore, separate disability ratings for such disabilities due to undiagnosed illness would be in violation of 38 C.F.R. § 4.14.

In sum, as noted above, the Veteran has been awarded service connection for CFS and assigned a 20 percent disability rating in light of symptoms which include rashes and joint and muscle aches.  As the Veteran's disability rating for CFS encompasses the symptoms for which he is now claiming entitlement to service connection as disabilities, the Board finds that granting service connection for such disabilities would be in violation of 38 C.F.R. § 4.14.  If the Board were to grant service connection for any of these disabilities, it would be required to reduce the evaluation of his service connected CFS (the Board has considered such an act and finds that it would not provide a basis to grant the Veteran additional VA compensation).  

Service connection for Sleep Apnea secondary to PTSD

The Veteran contends that he is entitled to service connection for sleep apnea, as such disability was caused or aggravated by his service connected PTSD.  The Veteran has not alleged, nor is there evidence to suggest, that his sleep apnea is directly related to his active service.  In this regard, the Board notes that the Veteran's STRs are silent for any complaints or treatment for sleep apnea sleep trouble, providing highly probative evidence against such a claim on a direct basis.  Furthermore, the Board notes that the Veteran was granted service connection for PTSD by rating decision issued in September 2011.  

At his October 2011 Travel Board hearing, the Veteran testified that although he had never been told his sleep apnea was related to his PTSD, it was his belief that his sleep apnea was a result of his service-connected PTSD.

The Veteran's VA outpatient treatment records show that he was diagnosed with sleep apnea in March 2001 at the Topeka, Kansas VA Medical Center.  In a June 2001 sleep study at the Houston, Texas VA Medical Center, the Veteran was noted to have significant comorbidities including, obesity, hypertension, depression, and gastroesophageal reflux disease (GERD).  At that time the Veteran was diagnosed with mild to moderate obstructive sleep apnea and he was recommended for a CPAP machine.  July 2001 treatment records from the Houston VA Medical Center indicate that the Veteran was instructed to attempt to lose weight and to seek follow-up care in three months for his sleep apnea.  

In May 2008 the Veteran was afforded a VA examination in connection with his claim for an increased rating for his service-connected CFS.  At that time the Veteran was noted to have a diagnosis of sleep apnea.  The Veteran reported to the VA examiner that he had a CPAP machine, but had last used it over two years ago and that it was currently broken.  

The remainder of the record indicates that the Veteran seeks relatively regular treatment for a variety of health conditions; however, he does not seek any current treatment for his sleep apnea.  Furthermore, a review of the Veteran's most recent VA treatment notes of record, from July 2010, shows that sleep apnea is no longer listed as an "active problem" in his medical record, providing evidence against a finding that he even has this problem, at this time.  

Based on the above evidence, the Board finds that entitlement to service connection for sleep apnea, secondary to service-connected PTSD, is not warranted. 

First, the Board finds there is no current disability.  The best evidence in this case indicates that the Veteran does not have this problem, at this time. 

Second, even if the Board assumes that the Veteran has this problem at this time, there is no medical evidence of record that indicates the Veteran's sleep apnea is related to or aggravated by his service-connected PTSD.  

In this regard, the Board notes that the record suggests the Veteran does not currently seek treatment for his sleep apnea.  At a May 2008 VA examination, the Veteran reported that he had not used a CPAP machine in over two years, and there is no indication from the record that he has since required the use of one.  The record, in fact suggests, that the Veteran does not currently suffer from symptoms of sleep apnea that are severe enough in nature to require medical intervention of any kind, as there is no record that he has sought treatment for such since 2001.  

The only evidence currently of record relating the Veteran's sleep apnea to his service-connected PTSD, are the Veteran's own assertions of such.  While the Veteran may believe that his PTSD has caused or aggravated his obstructive sleep apnea, he has not demonstrated that he has any knowledge or training in determining the etiology of such a medical condition.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence; however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer an etiology opinion rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has obstructive sleep apnea due to his military service, to include his service-connected PTSD, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather, such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight. 

Significantly, the Veteran has not pointed to any competent medical evidence of record showing a relationship between his obstructive sleep apnea and his active military service.  In this regard, at his October 2011 Board hearing, the Veteran expressly denied that he had ever been told his sleep apnea was related to his active service or his service-connected PTSD.  

For the above reasons, entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008.  This letter informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  Regarding the issue of service connection for sleep apnea, to include as secondary to service-connected PTSD, the Veteran overall has been given adequate notice, both at hearing before the undersigned and within numerous notices sent to the Veteran from the RO, regarding what is required to prevail in his claim for service connection, to the point that the Board finds no real prejudice to the Veteran in proceeding with his case at this time.  A remand of this case on this basis, in light what the Veteran has told the undersigned regarding this claim, serves no constructive purpose. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's sleep apnea is the result of his service-connected PTSD are the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted as to this issue.  

As to the remaining issues discussed above, the Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records, and he was afforded a VA medical examination in May 2008.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased evaluation for chronic fatigue syndrome is denied. 

Service connection for a skin disability, claimed as due to an in-service anthrax injection, is denied.

Service connection for a muscle disability, claimed as due to an in-service anthrax injection, is denied.

Service connection for a joint disability, claimed as due to an in-service anthrax injection, is denied. 

Service connection for sleep apnea, claimed as secondary to service-connected PTSD, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


